COOK, Judge
(concurring):
My understanding of United States v. Powell, 2 M.J. 6 (C.M.A.1976), is different from that of the majority. I do not regard it as “implicitly found[ed]” on an assumption that restriction to a military post is equivalent to pretrial arrest. Restriction is a lesser form of restraint than arrest. United States v. Smith, 21 U.S.C.M.A. 231, 45 C.M.R. 5 (1972); United States v. Haynes, 15 U.S.C.M.A. 122, 35 C.M.R. 94 (1964); see para. 20b, Manual for Courts-Martial, United States, 1969 (Revised edition). The characterization of a particular restraint by the officer imposing it does not preclude a determination by a court of its actual legal nature. United States v. Weisenmuller, 17 U.S.C.M.A. 636, 38 C.M.R. 434 (1968); United States v. Smith, 17 U.S.C.M.A. 427, 38 C.M.R. 225 (1968); United States v. Williams, 16 U.S.C.M.A. 589, 37 C.M.R. 209 (1967). The two forms of restraint, arrest and restriction, are not per se equivalent for the purpose of assessing the applicability of Article 10, Uniform Code of Military Justice, 10 U.S.C. § 810.
In United States v. Smith, supra, the Court concluded that the facts of record supported a finding by the Board of Review (now Court of Military Review) that the degree of restraint inherent in the restriction to a military post imposed on the accused was equivalent to an arrest. Powell involved no such finding of fact; nor is there any statement in Powell that the restriction in that case was equivalent to arrest. While Powell refers to Article 10, it *192did not rely upon the statute as justifying reversal. Rather, the decision was predicated on a finding of specific prejudice resulting from Government delays. See generally United States v. Johnson, 1 M.J. 101 (C.M.A.1975). Indeed, the Court noted in Powell that “[t]he Article 32 investigating officer came perilously close to violating” Article 98, UCMJ, 10 U.S.C. § 898, in delaying the processing of the accused’s case. Id. at 8.
A review of the record convinces me the appellant suffered no prejudice from the delays by the Government. I agree, therefore, with the majority’s affirmance of the decision of the Court of Military Review.